     Case: 3:21-cv-01039-JGC Doc #: 1-1 Filed: 05/18/21 1 of 7. PageID #: 4


                           NORWALK MOI:CIPAL COURT
                             45 N. Linwood Ave
                           Norwalk, Ohio 44857
     T                         (419) .663-6750


Plaintiff (s)                                                   Case: CVI 2100519
Ybarra, Fernando
             VS
Defendant                                                         SUMMONS.
Mountain Summit Financial In                                    SMALL CLAIMS

635 F Hwy 20 F                                                  Eric 5:. weiseDburger'
Doper Lake Ca 954.85                                            judge
         Defndaat(s)
                             * * *,•* * *

  To MOUNTAIN SUMMIT FINANCIAL INC
  Please take notice that a Claim is hereby tiled against the above
  Defendant(s) and request that he (they) be summoned to appear in
  Court so answer said Complaint.
  Wherefore Plaintiff(s) prays judgment against Defendant in the
  sum of $ 6000.00    plus interest from 04-16-2021 at the rate of
                       ,

  6O:O A and Costs.
  The Court will hold trial on this claim in the Small Claims Division
  of the above named Court on 05-20-2021 at 09:30 AN to be held at:
     45 N LINWOOD AVE, NORWALK, OH 44857
 11 you do not appear at the hearing/trial, judgment may be entered
 against you by default, and your earnings may be subject to garnish-
 ment or your property may be attached to satisfy said judgment. If
 your defense is supported by witnesses, account books, receipts, or
 other documents, you must produce them at that time. Subpoenas
 for witnesses, if requested by a party, will be issued by the Clerk.
 If you admit the claim but desire time to pay, you may make such
 request at th: hearing/trial

                                                  Julie R. Good
                                                  Clerk of Court

                                                         I                    1-'
 Date: Apr 16., 2021                                             I'
                                                               y c!rK\;c.
Case: 3:21-cv-01039-JGC Doc #: 1-1 Filed: 05/18/21 2 of 7. PageID #: 5
  Case: 3:21-cv-01039-JGC Doc #: 1-1 Filed: 05/18/21 3 of 7. PageID #: 6




                                      SMALL CLAIM COMPLAINT

r
PD
  a rniiijo VkCt'#..
         I3X
                                           ..   ..




                                                                       <:
                                                                            -
                                                                                     Norwalk Municipal Court
                                                                                     Norwalk, Huron Co., Ohio
                                                                            3
                                                                                     Case No.cl                tX)
Phone No.6'1          qi-L's. i'       Plalntlff_,
                              Vs.
 ftlourl;W lt SCu*ytMjir                             a'l1G.
1035 R. tt
Uoar LMc.e,, Ch
Ptione No. g's',Jr- 8'I1. ft              Defendant

TO THE CLERK:
        Please take notice that a claim is hereby filed against the above defendant(s) and request
that he (they) be summoned to appear in Court to answer same.

                                                STATEMENT OF CLAIM
0 ACCOUNT — EXHIBIT A ATTACHED AND MADE APART HEREOF
M WAGES
I'OTHER



   WhereforQlaintiff prays judgment against defendant in the sum of $ ,000                            -,   plus interest
from the I!I day of 4•t- ti I        201 at the rate of .4.% and costs.
                                                     ,




STATE OF OHIO  )
CUNTY OF HURON ) ss.                               AFFIDAVIT OF COMPLAINANT'S CLAIM
                    'Jb            being
                                      ,      duly sworn,
                                                     firston oath states that h-. fe71't.5kI
the Plaintiff in tho above entitled cause, that the said cause is for the payment of money that
the nature of plaintiffs demand is as stated, and that there is due to plaintiff from the defend
the amount stated above; defendant(s) (is are) not now in e mIi              aval se       o e
United States.                                                                         -/

                                                                 to before me this         day                   20 711




   If you do not appear                  To *May be entered against you by default, and your earnings may be subjected
to garnishment or your prope *9 attached to                  the Judgment. If your defense Is supported by witnesses,
                                                             satisfy

account books,  receipts,  or other documents, you must procure them at the trial Subpoenas for            if requested
                                                                                                  witnesses,

by a party, will be issued by the clerk.
   If you admit the claim but desire time toy you may make such a request at the trial. IF YOU BELIEVE YOU HAVE
A CLAIM AGAINST THE PLAINTIFF, you MUST FILE A COUNTERCLAIM WITH THE COURT AND MUST SERVE
THE PLAINTIFF AND ALL OTHER PARTIES WITH A COPY OF THE COUNTERCLAIM AT LEAST SEVEN DAYS
PRIOR TO THE DATE OF THE TRIAL OF THE PLAINTIFF'S CLAIM.

                   COPIES NEEDED: Original for Court; one for EACH defendant and one for Plaintiff
      Case: 3:21-cv-01039-JGC Doc #: 1-1 Filed: 05/18/21 4 of 7. PageID #: 7
                                                               I'

                                                               V.'
                  V.




                                                                               V   .   .




H..    ;.




                                                                                   V..
                  Case: 3:21-cv-01039-JGC Doc #: 1-1 Filed: 05/18/21 5 of 7. PageID #: 8
                  ruldrlclal inc.
          ..,uulflulL

635 East Hwy 20, F
Upper Lake, CA 95485
PH: 855.819.6999

            1. Plaintiff prays for judgement against the above defendant in the sum of $6000.00
               Including court cost.

On 03/27/20211 received a letter of denial for credit of $5000.00. I did not apply for this credit and tried
to obtain information on who was using my identity for this purpose. No cooperation with this request.
This institution has caused me financial problems with my current banks and thus I am unable to obtain
credit to further my business in the construction business. Their reckless actions and unwillingness to
cooperate to correct this problem is absolutely irresponsible.
Case: 3:21-cv-01039-JGC Doc #: 1-1 Filed: 05/18/21 6 of 7. PageID #: 9
                            Case: 3:21-cv-01039-JGC Doc #: 1-1 Filed: 05/18/21 7 of 7. PageID #: 10




NORWALK MUNICIPAL COURT
    45 NORTH LtNWOOD AVE.
     NORWALK, OHIO 44857
                                                                         4q



                                               1    LlL]c?              ]rr:0 LT
                                        LjUj
                                               0010          :1.c   t
 LK CVI 2100519



                                                      MOUNTAIN SUMMIT FI NANCIAL, INC
                                                     635 F RtY 20 F
                                                     UPPER LAKE CA 95485



                                                                                   JJ / / J /) IJ i/jIPII H J//l/l/J/1h!1/iI/1//1/j'/J1LhJ$JJI / 1J /J1/
